Citation Nr: 1301093	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  06-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), or as a result of undiagnosed illness. 

2. Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD), or as a result of undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel

INTRODUCTION

The Veteran had active service from July 1990 to July 1993. 

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied the Veteran's claims for service connection for hypertension and a lung disorder.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Montgomery, Alabama. 

In October 2006, the Veteran testified at a hearing at the RO in Montgomery, Alabama, before a Decision Review Officer (DRO).  A transcript of that hearing is contained within the claims file.

The Board remanded the case in August 2010 and February 2012 for additional development, and it now returns to the Board for further review.

A review of the Virtual VA paperless claims processing system does not include any pertinent records that are not already associated with the physical claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2012, the Board remanded the appeal to afford the Veteran relevant VA examinations for his claimed disabilities on appeal.  On February 27, 2012, the AMC mailed the Veteran a letter informing him that the nearest VA medical facility would contact him and inform him about the date, time, and place of the scheduled examinations.  They instructed him to contact the medical facility as soon as possible if he could not appear.  He was also notified if he failed to report for an examination without good cause, then the claims would be evaluated on the current record.  

VA Compensation and Pension (C&P) records reflect that the Veteran was scheduled for a VA examination on March 12, 2012, but failed to appear.  

In November 2012, VA contacted the Veteran to confirm his current address and he stated that it had not changed.  

Typically, when a claimant fails to report for a VA examination in a service connection claim, the claim is adjudicated based upon the evidence of record.  38 C.F.R. § 3.655(a), (b).  The United States Court of Appeals for Veterans Claims (Court) has also recently held that there is no requirement that the actual document notifying the Veteran of the time, date, and place be contained in the record for the presumption of regularity to apply.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).

Nonetheless, the general notification on February 27, 2012 was mailed only two weeks before the scheduled VA examination on March 12, 2012.  It is unknown when the C&P letter notifying the Veteran of the exact time, date, and place of his scheduled examination was sent, as these notices are not regularly placed in the claims folder.  See id.  

Overall, the Board finds that the notification for the scheduled VA examination was not timely.  The Veteran had at the very most two weeks and, more likely, a week of notice about the March 12, 2012 VA examination.  The RO/AMC must reschedule the VA examinations and ensure that the Veteran has a reasonable amount of time to respond to the examination notice.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any recent medical treatment records for his hypertension and respiratory disorder and furnish appropriate authorization for the release of private medical records.  

Take the necessary steps to obtain all records of VA treatment for these disabilities. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  After associating any newly generated records with the claims folder, schedule the Veteran for a VA hypertension examination by a physician with appropriate expertise to determine the current nature and etiology of any hypertension, including the questions of aggravation by psychiatric disability.  

Ensure that the Veteran has a reasonable amount of time to respond to the scheduling notification of the VA examination.  Inform the Veteran that his failure to appear for the examination, without good cause timely shown, will result in his claim being adjudicated based on the evidence of record, pursuant to 38 C.F.R. § 3.655(a),(b).  

The claims folder and access to pertinent Virtual VA records must be made available to the examiner for review in conjunction with the examination.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.  Do the following:

a. The examiner must state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by his PTSD. 

The examiner must also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated (permanently increased in severity) by his PTSD.

b. The examiner must address whether the current symptoms and manifestations of the Veteran's hypertension should be classified as an undiagnosed illness, or alternatively, if the examiner believes that hypertension as present in this case is an established medical condition, he or she should so state. (This instruction is necessitated by instruction in the prior remand.)

c. Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

d. Any opinion provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.

3.  After associating any newly generated records with the claims folder, schedule the Veteran for a VA respiratory disorders examination by a physician with appropriate expertise to address the nature and etiology of any current respiratory conditions. 

Ensure that the Veteran has a reasonable amount of time to respond to the scheduling notification of the VA examination.  Inform the Veteran that his failure to appear for the examination, without good cause timely shown, will result in his claim being adjudicated based on the evidence of record, pursuant to 38 C.F.R. § 3.655(a),(b). 

The claims folder and access to pertinent Virtual VA records must be made available to the examiner for review in conjunction with the examination.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.  The examiner should answer the following:  

a. The examiner should review the claims file, including in particular the Veteran's in-service treatment for shortness of breath (documented in August 1992 and in the Veteran's separation history in May 1993); the November 2004 VA medical treatment record and examination which diagnosed the Veteran with an obstructive lung defect, COPD, and asthma; and contrary medical records and tests which have indicated that the Veteran's lungs were normal. The examination report must indicate whether such review was accomplished.

b. For each current respiratory condition found (if any), the examiner should then answer the following: is it at least as likely as not (50 percent or greater probability) that the respiratory condition is caused by, aggravated by, or otherwise causally related to the Veteran's service from July 1990 to July 1993, including due to any exposure to airborne contaminants (dust, smoke, etc.) during his service in Southeast Asia? 

c. For each current respiratory condition found (if any), the examiner must also address whether or not the condition should be classified as an undiagnosed illness, or alternatively, whether the examiner concludes that the condition has a known diagnosis, and if so the examiner should state this diagnosis. 

d. Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

e. Any opinion provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  

4.  Thereafter, the RO should readjudicate the remanded claims de novo.  If any benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


